 

Exhibit 10.335

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of Common Stock of
The Charles Schwab Corporation (“Schwab”), under The Charles Schwab Corporation
2004 Stock Incentive Plan (the “Plan”). Your Restricted Stock Units are granted
subject to the following terms:

 

Name of Recipient:     

Total Number of
Restricted Stock Units

Granted:

    

Fair Market Value per

Restricted Stock Unit:

     Grant Date:      Vesting Schedule:   

So long as you remain in service in good standing and subject to the terms of
the Restricted Stock Unit Agreement, the Restricted Stock Units subject to this
award will become vested and distributable on the following dates and in the
following amounts, subject to the restrictions below:

 

        Number of Restricted Stock Units on Vesting Date:

 

Restricted Stock Units are an unfunded and unsecured obligation of Schwab. Any
vested Restricted Stock Units will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as provided in the Restricted Stock Unit
Agreement.

You and Schwab agree that this award is granted under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Restricted Stock Unit
Agreement and the Plan carefully, as they explain the terms and conditions of
this award. You agree that Schwab may deliver electronically all documents
relating to the Plan or this award (including, without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
Schwab is required to deliver to its stockholders. By accepting this award, you
agree to all of the terms and conditions described above, in



--------------------------------------------------------------------------------

the Restricted Stock Unit Agreement and in the Plan, and you have no right
whatsoever to change or negotiate such terms and conditions.



--------------------------------------------------------------------------------

 

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Units   

No payment is required for the Restricted Stock Units that you are receiving.
Restricted Stock Units are an unfunded and unsecured obligation of Schwab.

Vesting   

Subject to the provisions of this Agreement, a Restricted Stock Unit becomes
vested and distributable as of the earliest of the following:

    

(1)

  

The applicable Vesting Date for the Restricted Stock Unit indicated in the
Notice of Restricted Stock Unit Award.

    

(2)

  

Your death.

    

(3)

  

Your disability.

    

(4)

  

Your separation from service, if the separation qualifies as a retirement or a
severance eligible termination (provided that vesting shall occur upon a
severance eligible termination only to the extent provided in The Charles
Schwab Severance Pay Plan (or any successor plan)).

    

(5)

  

A change in control.

  

Unvested units will be considered “Restricted Stock Units.” If your service
terminates for any reason, then your Restricted Stock Units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the Restricted Stock Units will
immediately revert to Schwab. You will receive no payment for Restricted Stock
Units that are forfeited. Schwab determines when your service terminates for
this purpose. For all purposes of this Agreement, “service” means continuous
employment as a common-law employee of Schwab or a parent corporation or
subsidiary of Schwab, and “subsidiary” means a subsidiary corporation as defined
in section 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”).

Definition of Fair

Market Value

  

Fair market value means the average of the high and low price of a Share (as
defined below) as reported on the New York



--------------------------------------------------------------------------------

    

Stock Exchange on the applicable determination date.

Definition of

Disability

    

For all purposes of this Agreement, “disability” means that you have a
disability that qualifies as such under section 409A of the Code and due to
which you have been determined to be eligible for benefits under Schwab’s
long-term disability plan.

Definition of

Retirement

    

If you are an employee of Schwab and its subsidiaries, “retirement” means a
separation from service for any reason other than death at any time after you
attain age 55, but only if, at the time of your separation, you have been
credited with at least 10 years of service and have completed at least two years
of service after the Grant Date indicated in the Notice of Restricted Stock Unit
Award.

 

The phrase “years of service” above has the same meaning given to it under The
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).

Definition of Severance

Eligible Termination

    

For all purposes of this Agreement, “severance eligible termination” means a
separation from service entitling you to severance benefits under The Charles
Schwab Severance Pay Plan (or any successor plan).

Definition of Change in

Control

    

For all purposes of this Agreement, “change in control” means an event that
qualifies as a change in control event under section 409A of the Code and as a
change in control as defined in the Plan.

Definition of

Separation From

Service

    

For all purposes of this Agreement, “separation from service” means a separation
from service as defined under section 409A of the Code.

Payment of Shares     

Any vested Restricted Stock Units will be paid in shares of Common Stock of The
Charles Schwab Corporation (“Shares”) as provided herein. Shares that have
become vested and distributable under this Agreement shall be distributed as
follows:

    

(1)

    

Shares that vest and become distributable on a Vesting Date shall be distributed
within 30 days of the Vesting Date.

    

(2)

    

Shares that vest and become distributable on death, disability or a change in
control, shall be distributable within 90 days of such event.



--------------------------------------------------------------------------------

 

   (3)   

Shares that vest and become distributable on a separation from service (either a
retirement or a severance eligible termination) shall be distributed within 90
days of the separation from service. Generally, for severance eligible
terminations, the distribution date shall be the “termination date” specified in
the notice under The Charles Schwab Severance Pay Plan. Notwithstanding the
foregoing, if at the time of your separation from service, you are a “specified
employee”, you will receive your Shares six months after your separation from
service. “Specified Employee” means a “specified employee” within the meaning of
section 409A of the Code and any regulatory guidance promulgated thereunder,
provided that in determining the compensation of individuals for this purpose,
the definition of compensation in Treas. Reg. § 1.415(c)-2(d)(2) shall be used.

Restrictions on

Restricted Stock Units

  

You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units without Schwab’s written consent. Schwab will deliver Shares to you only
after the Restricted Stock Units vest and after all other terms and conditions
in this Agreement have been satisfied.

 

You may make a gift of Restricted Stock Units to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Stock Units must agree in writing on a form prescribed by Schwab to be bound by
all provisions of this Agreement as a condition for the transfer prior to the
Restricted Stock Units becoming vested.

Delivery of Shares

After Death

  

In the event that Shares are distributable upon your death, the Shares will be
delivered to your beneficiary or beneficiaries. You may designate one or more
beneficiaries by filing a beneficiary designation form. You may change your
beneficiary designation by filing a new form with Schwab at any time prior to
your death. If you do not designate a beneficiary or if your designated
beneficiary predeceases you, then your Shares will be delivered to your estate.

Restrictions on Resale   

You agree not to sell any Shares at a time when applicable laws, Schwab’s
policies or an agreement between Schwab and its underwriters prohibit a sale.
This restriction will apply as



--------------------------------------------------------------------------------

    

long as your service continues and for such period of time after the termination
of
your service as Schwab may specify.

Withholding Taxes   

Shares will not be distributed unless you have made acceptable arrangements to
pay any applicable withholding taxes that may be due as a result of the
distribution. With Schwab’s consent, these arrangements may include without
limitation withholding Shares that otherwise would be distributed to you. In its
sole discretion, Schwab may withhold the minimum number of whole Shares, valued
at the fair market value on the Vesting Date, required to satisfy such
applicable withholding taxes. Any residual amount of applicable withholding
taxes, i.e., amounts of less than the fair market value of a Share, may be
deducted from your pay. Notwithstanding the foregoing, any withholding taxes due
prior to distribution of Shares (e.g., under section 3121(v)(2) of the Code)
shall be automatically deducted from your pay, and you may not make any election
as to how these withholding taxes are paid. If withholding taxes are due and you
have terminated employment, applicable withholding taxes will be deducted from
your Schwab brokerage account. You are responsible for having sufficient funds
in your Schwab brokerage account to cover these withholding taxes at the time
they are due.

No Stockholder Rights   

Your Restricted Stock Units carry no voting or other stockholder rights. You
have no rights as a Schwab stockholder until your Restricted Stock Units are
settled by issuing Shares.

Contribution of Par

Value

  

On your behalf, Schwab will contribute to its capital an amount equal to the par
value of the Shares issued to you.

Dividend Equivalent

Rights

  

If Schwab pays cash dividends on Shares, you will receive cash equal to the
dividend per Share multiplied by the number of unvested Restricted Stock Units.
Each such payment shall be made as soon as practicable following the payment of
the actual dividend, but in no event beyond March 15th of the year following the
year the actual dividend is paid.

No Right to Remain

Employee

  

Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, contingent worker or director of Schwab and its
subsidiaries for any specific duration or at all.



--------------------------------------------------------------------------------

Limitation on

Payments

  

If a payment from the Plan would constitute an excess parachute payment under
280G of the Code or if there have been certain securities law violations, then
your award may be reduced or forfeited and you may be required to disgorge any
profit that you have realized from your award.

 

If a disqualified individual receives a payment or transfer under the Plan that
would constitute an excess parachute payment under 280G of the Code, such
payment will be reduced, as described below. Generally, someone is a
“disqualified individual” if he or she is (a) an officer of Schwab, (b) a member
of the group consisting of the highest paid 1% of the employees of Schwab or, if
less, the highest paid 250 employees of Schwab, or (c) a 1% stockholder of
Schwab. For purposes of the section on “Limitation on Payments,” the term
“Schwab” will include affiliated corporations to the extent determined by the
independent auditors most recently selected by the Schwab Board of Directors
(the “Auditors”) in accordance with section 280G(d)(5) of the Code.

 

In the event that the Auditors determine that any payment or transfer in the
nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount; provided, however, that the Compensation
Committee may specify in writing that the award will not be so reduced and will
not be subject to reduction under this section.

 

For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

 

If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation of the Reduced Amount. The
Auditors will determine which and how much of the Payments will be eliminated or
reduced (such that the aggregate present value of the Payments equals the
Reduced



--------------------------------------------------------------------------------

  

Amount). Schwab will notify you promptly of the Auditor’s determination. Present
value will be determined in accordance with section 280G(d)(4) of the Code. The
Auditors’ determinations will be binding upon you and Schwab and will be made
within 60 days of the date when a Payment becomes payable or transferable.

 

As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab which should not have been made (an “Overpayment”)
or that additional Payments which will not have been made by Schwab could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount. In the event that the Auditors, based upon the assertion of
a deficiency by the Internal Revenue Service against you or Schwab which the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, the amount of such Overpayment will be paid by you to
Schwab on demand, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code. However, no amount will be payable by you to
Schwab if and to the extent that such payment would not reduce the amount which
is subject to taxation under section 4999 of the Code. In the event that the
Auditors determine that an Underpayment has occurred, such Underpayment will
promptly be paid or transferred by Schwab to or for your benefit, together with
interest at the applicable federal rate provided in section 7872(f)(2) of the
Code, provided that no such Underpayment related to Shares distributable under
this Agreement shall be paid beyond the deadline for making such payments under
section 409A of the Code.

Claims Procedure   

You may file a claim for benefits under the Plan by following the procedures
prescribed by Schwab. If your claim is denied, generally you will receive
written or electronic notification of the denial within 90 days of the date on
which you filed the claim. If special circumstances require more time to make a
decision about your claim, you will receive notification of when you may expect
a decision. You may appeal the denial by submitting to the Plan Administrator a
written request for review within 30 days of receiving notification of the
denial. Your request should include all facts upon which your appeal is based.
Generally, the Plan Administrator will provide you with written or electronic
notification of its decision within 90 days after receiving the review request.
If special



--------------------------------------------------------------------------------

    

circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision.

Plan Administration   

The Plan Administrator has discretionary authority to make all determinations
related to this award and to construe the terms of the Plan, the Notice of
Restricted Stock Unit Award and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons.

Adjustments   

In the event of a stock split, a stock dividend or a similar change in Schwab
stock, the number of Restricted Stock Units that remain subject to forfeiture
will be adjusted accordingly.

Severability   

In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.

Applicable Law   

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.

The Plan and Other

Agreements

  

The text of the Plan is incorporated in this Agreement by reference. This
Agreement, the Notice of Restricted Stock Unit Award and the Plan constitute the
entire understanding between you and Schwab regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement, signed by both
parties and approved by the Compensation Committee. If there is any
inconsistency or conflict between any provision of this Agreement and the Plan,
the terms of the Plan will control.